Title: To George Washington from Heinrich Gerlach, 20 October 1781
From: Gerlach, Heinrich
To: Washington, George


                  
                     Sir
                     York Town Octbr 20th 1781
                  
                  Your Excellency will be pleased to excuse the liberty I take in Stating my Case how I came here with a Ship loadet with Stors and Cloting belonging to the Convention Troops.  Upon Your Excellency’s Passport Litt. A I went to Hampton Road to wait for Orders from His Excellence the Gouvernor Jeffersen Esqr. and hade the Honor to receive his answer No. 1 but waiting 4 weeks for the paper he mentioned.  I was obliged to send an Express to him and received his answer No. 2—But a Dispute having happened betwean him and Maj: Genl Phillips.  Several weeks elapsed again, when at last a New Passport shall have arrived but Genl Phillips beeing deat, the same Passport has been Sent amongst his Papers to New York, wherefor I was obliged to apply for a New Passport again and hade the Honor to received one at the Marquis Lafayette No. 3 by which I was obliged to go to Alexandria.  when I arrived there the convention Troops were under marching oders, and I received orders from our comanding officer to deliver only the Cash, and leave all the Stores and Clotings on board of the Flag Ship order carry it round to New-York, we proceeded but hade only Sailed a few Days when our Ships grew so leaky, as to find it absolutely necessery to run for Portsmouth to be repaired as the attest of the Carpenters will show in No. 4.  After the Time of reparation was over Lord Cornwallis thought proper to detain me till a safe Convoy should be found.  After a Short Time the grand Franch Fleat blocket intirely up the Bay, and the following horry of the Siege put it quite out of his Lordship’s power to See me in Safety.  When His Lordship made his capitulation, he gave me orders to state my Cas to Your Excellency—not douting you would be pleased to grant me the same Liberty which Your Excellency gaf me under Litt: A as the same Goods for all our Convention officers and Men are the Object for which I hade the Honor to receive all these Pasports and only by different mentioned accidences and delays have kept me here.  I therefore Humbly pray Your Excellency will be pleased, to order me a frech Safe Passport to procead to New York and to deliver the Stors and clothing for our Soldiers who must very soon be partly distress by being deprived of them in the approaching Season.  The sooner I can go the greater obligation Your Excellency will confer on all our Convention Troops and on him who has the Honor to bee with the profoundest Respect Your Excellencys most obedient and most humbel servant
                  
                     H. Gerlach
                     Capt. & Depy Qr Mr Genl
                     of Brunswick Troops
                  
               